Citation Nr: 0610652	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & her friend


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1969.  He died in June 1989.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied the 
appellant's claim for Dependency and Indemnity Claim (DIC) 
based on service connection for the cause of the veteran's 
death.  The appellant perfect a timely appeal of this 
determination. 

In June 2001, the appellant testified before the undersigned 
Veterans Law Judge at the Board in Washington, D.C.  A copy 
of the hearing transcript has been associated with the claims 
file. 

In August 2001, and more recently in February 2004, the Board 
remanded the appellant's claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center, (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the appellant has alleged that prior to his 
death, the veteran suffered from PTSD, which he allegedly 
incurred as the result of his exposure to combat in the 
Republic of Vietnam.  However, service connection for PTSD 
was not established during the veteran's lifetime.  According 
to the appellant, the veteran advised her of particularly 
disturbing incidents that he had experienced in Vietnam. In 
this regard, the veteran talked about all the killing and the 
smell of burning human flesh, as well as seeing his buddies 
killed.  The appellant related that the most devastating 
event he could remember was that one day they were in the 
bush and one soldier in his company never made it back to the 
helicopter.  Later, they found him tied to a tree with his 
throat slashed and his penis stuffed into his mouth.  The 
appellant also described an exaggerated startle response of 
the veteran to loud noises, and that he displayed various 
symptoms of PTSD (see VA Form 21-4138, Statement in Support 
of Claim, dated in February 1999 and received by the RO in 
April 1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2005).  
Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness. A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.302 (2005); see 
also 
Sheets v. Derwinski, 2 Vet. App. 512 (1992).  In the absence 
of a determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  See 38 C.F.R. §§ 3.301(a), 3.302(a) 
(2005).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's certificate of death reflects that he died at 
home on June 30, 1989.  The immediate cause of death was 
listed as contact gunshot wound to the head.  An autopsy was 
performed; however, the report is not contained in the claims 
file. 

Service medical records are entirely devoid of any clinical 
findings or subjective complaints referable to any 
psychiatric disability, to include PTSD.

Service personnel records disclose that the veteran served in 
Vietnam from April 17, 1968 to July 12, 1968, that his 
military occupational specialty was a light vehicle driver 
and that he was assigned to HHC, 14th Installation 
Coordination Center (ICC).  

In an August 2003 letter to the RO, The United States Army 
and Joint Services Records Research Center (JSRRC) (Formerly 
the United States Armed Services for Research of Unit 
Records)), reported that they were unable to locate the unit 
records for the veteran's unit, 14th ICC, during his period 
of Vietnam service.  However, JSRRC submitted weekly 
summaries from Saigon, which was noted by the Vietnam Station 
List documents as the 14th ICC's base camp location.  A 
review of the weekly summaries from May 5-11th, 1968 reflect 
that the enemy launched shelling on many towns, cities, 
airfields, and military bases all over the Republic of 
Vietnam, and that they threatened the Saigon capital.  
Summaries from May 12-18th, 1968 disclose that the fighting 
centered in the Saigon-Gia Dinh area and that enemy forces 
failed to attack Saigon.  Finally, weekly summaries for June 
2nd-8th, 1968 noted that there was an increase in enemy 
rocket attacks into Saigon's residential areas.  

In a June 1999 report, G. D. H., Ph.D., provided an 
assessment, after an interview with the appellant wherein she 
disclosed that the veteran had served in combat and that his 
personality had dramatically changed as a result thereof, 
that the veteran met most, if not all, of the criteria for 
"post traumatic stress" as a result of his combat 
experience in Vietnam (see January 1999 report, prepared by 
G. D. H., Ph.D).  Furthermore, in an April 2001 letter from a 
VA social worker at the VA Medical Center (VAMC) in 
Greenville, South Carolina, it was noted that in talking to 
the appellant ,it was evident that the veteran had had many 
Vietnam-related issues that he did not address at the VAMC.  
In this regard, the VA social worker noted that the veteran 
had isolated himself, had much anger, numbed his feelings, 
had intrusive thoughts and nightmares from his war 
experiences, had difficulty with authority, had trust issues, 
and was depressed.  The VA social worker concluded that the 
foregoing "problems" were all related to an individual who 
suffered from PTSD. 

After a review of the aforementioned evidence of record, the 
Board finds that the preponderance of the evidence supports a 
finding that the veteran had combat-related PTSD.  While the 
record does not establish the veteran's personal engagement 
in combat, the Board does not need to reach a determination 
that the veteran himself actually served in combat.  In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA had defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the claimants 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.
Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimants 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.  

Thus, in light of the weekly summaries from Saigon, the base 
camp location for the veteran's unit, HHQ 14th ICC, 
indicating that said unit was involved in combat-related 
activity in the Republic of Vietnam, which are entirely 
consistent with the appellant's allegations of the same, 
along with the findings of G. D. H., Ph.D. and a VA social 
worker that the veteran had "post-traumatic stress" due to 
his combat-related service in Vietnam and Vietnam-related 
issues, respectively, the Board concludes that the veteran 
had combat-related PTSD due to his Vietnam service.  

In light of the foregoing, the Board finds that an opinion 
from a VA psychiatrist is warranted to determine whether the 
veteran's fatal suicide was a result of his combat-related 
PTSD.  

In addition, the autopsy report, referenced in the death 
certificate, should be obtained and associated with the 
claims folder. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. Mar3. 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
but she was not provided with notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that an effective date for the award of 
benefits will be assigned if service connection for the cause 
of the veteran's death is awarded, and also provides the 
appellant an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the appellant a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information and 
evidence needed to establish an 
effective for the claim on appeal 
(i.e., entitlement to service 
connection for the cause of the 
veteran's death), as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.  The RO should obtain a copy of the 
veteran's autopsy report, which should be 
associated with the claims file.  
Failures to obtain the aforementioned 
autopsy report should also be included in 
the claims file.  

3.  Then, the RO should refer the claims 
file to a VA psychiatrist.  The entire 
claims file must be made available to the 
psychiatrist for review, to specifically 
include statements, prepared by G. D. H. 
Ph.D. and a VA social worker in June 1999 
and April 2001, respectively.  The 
psychiatrist is requested to indicate 
that a review of the claims file was 
made.  After a review of the claims file, 
the VA psychiatrist must render an 
opinion as to whether it is at least as 
likely as not that the veteran's combat-
related PTSD was either the principal or 
contributory cause of his suicide.  In 
formulating the foregoing opinion, the VA 
psychiatrist must comment on reports, 
prepared by G. D. H., Ph.D. and a VA 
social worker, dated in January 1999 and 
April 2001, respectively.  The VA 
examiner must also review the autopsy 
report, if it has been associated with 
the claims file.  A complete rationale 
for all opinions expressed must be 
provided in the claims file.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report address all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.
5.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death. 

If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





